PER CURIAM.
In these consolidated cases, Lewis Redden seeks to appeal the district court’s order denying relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 & Supp.2001) (No. 02-6035) and the district court’s order denying relief on his 42 U.S.C.A. § 1983 (West Supp.2001) complaint (No. 02-6190). We have reviewed the records and the district court’s opinions and find no reversible error. Accordingly, in No. 02-6035, we deny a certificate of appealability and dismiss the appeal on the reasoning of the district court. See Redden v. Galley, No. GA-01-427-MJG (D.Md. Dec. 19, 2001). In No. 02-6190, we affirm on the reasoning of the district court. See Redden v. Mades, No. CA-01-2918-MJG (D.Md. Jan. 15, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.


AFFIRMED.